         Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 PARITY NETWORKS LLC,                                 §
                                                      §
        Plaintiff,                                    §
                                                      § CIVIL ACTION NO. 6:19-cv-00458
 v.                                                   §
                                                      § JURY TRIAL DEMANDED
 CISCO SYSTEMS, INC.,                                 §
                                                      §
        Defendant.                                    §



                                   ORIGINAL COMPLAINT

       Plaintiff Parity Networks LLC (“Plaintiff” or “Parity Networks”), by and through its

attorneys, for its Original Complaint against Cisco Systems, Inc. (“Defendant” or “Cisco”), and

demanding trial by jury, hereby alleges as follows:

                               I. NATURE OF THE ACTION

               This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 271, et seq., to enjoin and obtain damages resulting from Defendant’s

unauthorized use, sale, and offer to sell in the United States of products, methods, processes,

services and/or systems that infringe Parity Networks’ United States patents, as described herein.

               Cisco manufactures, provides, uses, sells, offers for sale, imports, and/or distributes

infringing products and services; and encourages others to use its products and services in an

infringing manner, including their customers, as set forth herein.

               Parity Networks seeks past and future damages and prejudgment and post judgment

interest for Cisco’s past infringement of the Patents-in-Suit, as defined below.
          Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 2 of 18



                                            II. PARTIES

                Plaintiff Parity Networks is a limited liability company organized and existing

under the laws of the State of Texas. Parity Networks’ registered agent for service of process in

Texas is InCorp Services, Inc., 815 Brazos Street, Suite 500, Austin, Texas 78701.

                On information and belief, Defendant Cisco is a corporation organized under the

laws of California, having established places of business in this District at 12515-3 Research Park

Loop, Austin, TX 78759 and 18615 Tuscany Stone, San Antonio, Texas 78258. Cisco’s registered

agent for service of process in Texas is Prentice Hall Corporation System, 211 E. 7th Street, Suite

620, Austin, TX 78701-3218.

                             III. JURISDICTION AND VENUE

                This is an action for patent infringement which arises under the Patent Laws of the

United States, namely, 35 U.S.C. §§ 271, 281, 283, 284 and 285.

                This Court has exclusive jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

                On information and belief, venue is proper in this District pursuant to 28 U.S.C.

§§ 1391(b), 1391(c), and 1400(b) because Defendant has a regular and established place of

business in this district, transacted business in this District, and has committed and/or induced acts

of patent infringement in this district.

                On information and belief, Defendant Cisco is subject to this Court’s specific and

general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at

least to its substantial business in this forum, including: (i) at least a portion of the infringements

alleged herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses

of conduct, and/or deriving substantial revenue from goods and services provided to individuals

in Texas and in this Judicial District.

                                           ORIGINAL COMPLAINT
                                                   -2-
          Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 3 of 18



                               IV. FACTUAL ALLEGATIONS

                                           PATENTS-IN-SUIT

                 Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

6,870,849 (the “’849 Patent”), entitled “Apparatus and Method for Efficient Hashing in Networks”

and issued on March 22, 2005.

                 Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

6,915,445 (the “’445 Patent”), entitled “Fault-Protection Mechanism for Protecting Multi-

Protocol-Label Switching (MPLS) Capability Within a Distributed Processor Router Operating in

an MPLS Network” and issued on July 5, 2005.

                 Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

7,155,535 (the “’535 Patent”), entitled “Software Apparatus for Distributing and Providing Fault-

Tolerance to Path-Vector Routing Protocols” and issued on December 26, 2006.

                 Together, the foregoing patents are referred to herein as the “Patents-in-Suit.”

Parity Networks is the assignee of the Patents-in-Suit and has all rights to sue for infringement and

collect past and future damages for the infringement thereof.

                                         DEFENDANT’S ACTS

                 Cisco is a world leader in data networking, and provides hardware and software

directed to switching and routing network data to its customers in the United States, including in

this District.

                 Among a few others, Cisco implements the following four network software

systems on its switches and routers: Cisco IOS, Cisco IOS XR, Cisco IOS XE, and Cisco NX-OS.

https://www.cisco.com/c/en/us/products/ios-nx-os-software/index.html.

                 In that regard, Cisco makes, uses and sells routers and switches running Cisco IOS

network software. For example, Cisco makes, uses, sells and offers for sale the Cisco 900 Series

                                         ORIGINAL COMPLAINT
                                                 -3-
          Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 4 of 18



and 1000 Series Aggregation Service Routers (“ASRs”), also known as the Cisco ASR 900 Series

Routers and ASR 1000 Series Routers.

               Cisco ASR 900 Series routers are supported by Cisco IOS XE Software.

               The Cisco ASR 903 Router is supported as of Cisco IOS XE Software Release

3.5.0S. The Cisco ASR 902 Router is supported as of Cisco IOS XE Software Release 3.12.0S.

The Cisco ASR 907 Router is supported as of Cisco IOS XE Software Release 3.16.1aS. The Cisco

ASR 914 Router is supported as of Cisco IOS XE Software Release 16.5.1v1.

               ASR 900 Series routers support the Cisco IOS software activation feature. With

this capability, Cisco IOS Software feature sets can be activated with software licenses, supporting

a “pay as services grow” model.

               ASR 900 Series routers support Multiprotocol Label Switching (MPLS). MPLS is

a high-performance packet forwarding technology that integrates the performance and traffic

management capabilities of data link layer (Layer 2) switching with the scalability, flexibility, and

performance of network-layer (Layer 3) routing.

               ASR 900 Series routers support nonstop routing (NSR) Label Distribution Protocol

(LDP). The NSR LDP Support feature allows the Label Distribution Protocol to continue to

operate across a Router Processor (RP) failure in redundant systems, without losing peer sessions.

Before the introduction of NSR, LDP sessions with peers reset if an RP failover (in a redundant

system) or a Cisco In-Service Software Upgrade (ISSU) occurred. When peers reset, traffic is lost

while the session is down. Protocol reconvergence occurs after the session is reestablished.

               When NSR is enabled, RP failover and Cisco ISSU events are not visible to the

peer device, and the LDP sessions that were established prior to failover do not flap. The protocol




                                       ORIGINAL COMPLAINT
                                               -4-
          Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 5 of 18



state learned from the peers persists across an RP failover or Cisco ISSU event and does not need

to be relearned.

               The ASR 1000 Series Router is implemented with the IOS XE operating system,

aspects of which are depicted below by Cisco.




https://www.cisco.com/c/en/us/products/routers/asr-1000-series-aggregation-services-

routers/index.html. Cisco lists several products running IOS XE, including the ASR 1000 series.

https://www.cisco.com/c/en/us/products/ios-nx-os-software/ios-xe/index.html#~stickynav=2

               Cisco describes its IOS XE Software as designed to provide modular packaging,

feature velocity, and powerful resiliency.

               The Cisco ASR 1000 Series Router is described by Cisco as a critical part of the

Cisco Borderless Network Architecture.

               Cisco claims that the Cisco ASR 1000 Series Router is the industry’s first

aggregation services router and the first system within the Cisco portfolio to use the Cisco

QuantumFlow Processor, a processor built for edge-based service delivery.
                                       ORIGINAL COMPLAINT
                                               -5-
          Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 6 of 18



               Cisco asserts that the QuantumFlow Processor is the industry’s first fully integrated

and programmable flow processor. The Cisco QuantumFlow Processor combines multi-threaded

packet processing, massive parallel processing, customized quality of service (QoS), advanced

memory management, and integrated services programmability. Routers and switches running

Cisco IOS network software implement software and hardware queueing based at least in part on

packet classification.

               Cisco Express Forwarding (CEF) polarization can cause suboptimal use of

redundant paths to a destination network. CEF polarization is the effect when a hash algorithm

chooses a particular path and redundant paths remain completely unused.

               Cisco IOS introduced a concept called unique-ID/universal-ID which helps avoid

CEF polarization. This algorithm, called the universal algorithm (the default in current Cisco IOS

versions), adds a 32-bit router-specific value to the hash function (called the universal ID - this is

a randomly generated value at the time of the switch boot up that can be manually controlled).

This seeds the hash function on each router with a unique ID, which ensures that the same

source/destination pair hash into a different value on different routers along the path. This process

provides a better network-wide load-sharing and circumvents the polarization issue.

               In addition, Cisco makes, uses and sells routers based on the Cisco IOS XR

software. Cisco IOS XR Software is a modular and fully distributed network operating system for

service provider networks.

               According to Cisco’s documentation, Cisco IOS XR creates a highly available,

highly secure routing platform, distributes processes across the control, data, and management

planes with their own access controls, delivers routing-system scalability, service isolation, and

manageability and supports network and service convergence.             Cisco IOS XR supports a



                                       ORIGINAL COMPLAINT
                                               -6-
         Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 7 of 18



distributed path vector routing protocol such as BGP (Border Gateway Protocol). Cisco supports

multiple BGP instances on multiple route processors (RPs) or distributed route processors (DRPs)

of a router, as depicted below:




               An exemplary product implemented with Cisco IOS XR is the Cisco Carrier

Routing System in the United States. The Cisco Carrier Routing System Router is a processor-

based data router that implements Open Shortest Path First (OSPF) and Internal Border Gateway

Protocol (iBGP) routing protocols, as well as Multiprotocol Label Switching-Label Distribution

Protocol (MPLS-LDP) and MPLS Layer 3 VPNs.

               The route processor (RP) card is the system controller for the Cisco CRS 8-slot

Line Card Chassis Enhanced router. It performs route processing and distributes forwarding tables

to the MSCs. The RP provides a control path to each MSC, performs system-monitoring functions,

and contains hard disks for system and error logging.

               Although the routing system contains two RP cards, only one RP is active at a time.

The other RP operates in standby mode, ready to assume control if the active RP fails.

                                      ORIGINAL COMPLAINT
                                              -7-
         Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 8 of 18



               The distributed route processor (DRP) card and its associated physical layer

interface module (PLIM) provide additional routing capabilities for the Cisco CRS routing system.

The DRP and DRP PLIM function as an additional route processor (RP) in the system.

               A DRP runs any of the routing processes that run on the RP (for example, BGP,

OSPF, IS-IS, MPLS, LDP, IP multicast, and so on). Software commands specify which processes

are to run on the DRP instead of the RP. This action of assigning processes to a DRP is called

process placement. By offloading processor-intensive routing tasks (such as BGP speakers and IS-

IS) from the RP to the DRP, system performance can be improved.

               In addition, Cisco implements the Cisco NX-OS, or Nexus Operating System,

which supports MPLS. Cisco implements MPLS with the use of normalized labels for packets

that are used substantially throughout MPLS-enabled networks. MPLS was introduced as a feature

of Cisco NX-OS software for Nexus 7000 Series switches.

               Cisco instructs its customers regarding the implementation and operation of the

accused instrumentalities, including at https://www.cisco.com/c/en/us/support/routers/index.html.

               On information of belief, Defendant Cisco also implements contractual protections

in the form of license and use restrictions with its customers to preclude the unauthorized

reproduction, distribution and modification of its software.

               Moreover, on information and belief, Defendant Cisco implements technical

precautions to attempt to thwart customers who would circumvent the intended operation of

Cisco’s products.

                          PRIOR KNOWLEDGE OF THE PATENTS-IN-SUIT

               By letters dated October 5, 2016 and November 28, 2016, Cisco was provided and

actually received notice of the Patents-in-Suit, and consequently has actual or constructive

knowledge of each of them. True and correct copies of these letters are attached as Exhibit 1 and

                                       ORIGINAL COMPLAINT
                                               -8-
            Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 9 of 18



Exhibit 2. Cisco’s counsel responded on February 23, 2017, representing it would conduct an

investigation and would provide a complete response “in due course.” A true and correct copy of

Cisco’s response is attached hereto as Exhibit 3. More than two years later, it has not provided a

response.

                In addition, during the course of its own prosecution activities, Cisco and its

affiliates have been apprised and gained prior knowledge of at least some of the Patents-in-Suit,

including by way of family members. The following table summarizes several examples of

instances in which Cisco or the USPTO identified the Patents-in-Suit as material to Cisco’s efforts

to patent what it asserted to be its own intellectual property. The asterisk denotes a family to

family citation.

 Patent-in- Cisco Pat. or       Publicatio    Assignee            Title
 Suit       Pub. No.            n Date

 6,870,849     US6091725A       2000-07-18 Cisco Systems,         Method for traffic
                                           Inc.                   management, traffic
                                                                  prioritization, access control,
                                                                  and packet forwarding in a
                                                                  datagram computer network

               US6111877A       2000-08-29 Cisco                  Load sharing across flows
                                           Technology, Inc.

               US201402808      2014-09-18 Cisco                  Optimizing application
               13A1                        Technology, Inc.       performance in a network
                                                                  environment

 6,915,445     US200701626      2007-07-12 Cisco                  Method and system for the
               12A1                        Technology, Inc.       automatic reroute of data over
                                                                  a local area network

               US7363534B1      2008-04-22 Cisco                  Method and system for
                                           Technology, Inc.       stateful switch-over in a high-
                                                                  availability point to point
                                                                  system


                                      ORIGINAL COMPLAINT
                                              -9-
       Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 10 of 18



            US8588081B2   2013-11-19 Cisco              Monitoring a flow set to
                                     Technology, Inc.   detect faults

7,155,535   US5519704A    1996-05-21 Cisco Systems,     Reliable transport protocol for
                                     Inc.               internetwork routing

            US7415507B1   2008-08-19 Cisco              Logical routers
                                     Technology, Inc.

            US7860115B1   2010-12-28 Cisco              Withdrawing multiple
                                     Technology, Inc.   advertised routes based on a
                                                        single tag which may be of
                                                        particular use in border
                                                        gateway protocol

            US201502958   2015-10-15 Cisco              Autonomous System (AS)
            15A1                     Technology,        Policy-Adaptive
                                     Inc., A            Confederations with Selective
                                     Corporation Of     Advertisement of AS
                                     California         Numbers to Non-Members

            US8762568B1   2014-06-24 Cisco              Method and apparatus for
            *                        Technology, Inc.   inter-zone restoration

            US7515525B2   2009-04-07 Cisco              Cooperative TCP / BGP
            *                        Technology, Inc.   window management for
                                                        stateful switchover

            US8072901B1   2011-12-06 Cisco              Technique for efficient
            *                        Technology, Inc.   probing to verify policy
                                                        conformance

            US7697416B2   2010-04-13 Cisco              Constructing a repair path in
            *                        Technology, Inc.   the event of non-availability
                                                        of a routing domain

            US8111616B2   2012-02-07 Cisco              Constructing a repair path in
            *                        Technology, Inc.   the event of failure of an
                                                        inter-routing domain system
                                                        link

            US7957306B2   2011-06-07 Cisco              Providing reachability
            *                        Technology, Inc.   information in a routing
                                                        domain of an external

                               ORIGINAL COMPLAINT
                                      -10-
         Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 11 of 18



                                                                   destination address in a data
                                                                   communications network

               US7821970B2          2010-10-26 Cisco               Protection of transit links in a
               *                               Technology, Inc.    network



                       V. COUNTS OF PATENT INFRINGEMENT

                                         COUNT ONE
                           INFRINGEMENT OF U.S. PATENT NO. 6,870,849

               Parity Networks incorporates by reference its allegations in Paragraphs 1-42 as if

fully restated in this paragraph.

               Parity Networks is the assignee and owner of all right, title and interest to the ’849

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently directly infringing at least claim 1 of the ’849 Patent,

as infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale methods and articles infringing one or more claims

of the ’849 Patent. Defendant Cisco is thus liable for direct infringement of the ’849 Patent

pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include Cisco routers based on the Cisco IOS

software, including the Cisco ASR 1000 Series routers, which support Cisco Express Forwarding

load balancing. Cisco Express Forwarding load balancing includes the universal algorithm, which

allows each router on the network to make a different load sharing decision for each source-

destination address pair. Cisco implements unique-ID/universal-ID which helps avoid CEF

polarization. This algorithm, called the universal algorithm (the default in current Cisco IOS


                                         ORIGINAL COMPLAINT
                                                -11-
         Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 12 of 18



versions), adds a 32-bit router-specific value to the hash function (called the universal ID - this is

a randomly generated value at the time of the switch boot up that can be manually controlled).

This seeds the hash function on each router with a unique ID, which ensures that the same

source/destination pair hash into a different value on different routers along the path.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’849 Patent,

including actively inducing infringement of the ’849 Patent under 35 U.S.C. § 271(b). Such

inducements include without limitation, with specific intent to encourage the infringement,

knowingly inducing consumers to use infringing articles and methods that Cisco knows or should

know infringe one or more claims of the ’849 Patent. Cisco instructs its customers to make and

use the patented inventions of the ’849 Patent by operating Cisco’s products in accordance with

Cisco’s specifications. Cisco specifically intends its customers to infringe by implementing

unique-ID/universal-ID which helps avoid CEF polarization. This algorithm, called the universal

algorithm (the default in current Cisco IOS versions), adds a 32-bit router-specific value to the

hash function (called the universal ID - this is a randomly generated value at the time of the switch

boot up that can be manually controlled). This seeds the hash function on each router with a unique

ID, which ensures that the same source/destination pair hash into a different value on different

routers along the path.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’849 Patent,

including contributory infringement of the ’849 Patent under 35 U.S.C. § 271(c) and/or § 271(f),

either literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or

importing into the United States, the infringing products. Cisco knows that the infringing products



                                       ORIGINAL COMPLAINT
                                              -12-
         Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 13 of 18



(i) constitute a material part of the inventions claimed in the ’849 Patent; (ii) are especially made

or adapted to infringe the ’849 Patent; (iii) are not staple articles or commodities of commerce

suitable for non-infringing use; and (iv) are components used for or in operating systems used to

implement implementing unique-ID/universal-ID to avoid CEF polarization.

               As a result of Cisco’s infringement of the ’849 Patent, Parity Networks has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                         COUNT TWO
                           INFRINGEMENT OF U.S. PATENT NO. 6,915,445

               Parity Networks incorporates by reference its allegations in Paragraphs 1-49 as if

fully restated in this paragraph.

               Parity Networks is the assignee and owner of all right, title and interest to the ’445

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently directly infringing at least claim 27 of the ’445 Patent,

as infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale methods and articles infringing one or more claims

of the ’445 Patent. Defendant Cisco is thus liable for direct infringement of the ’445 Patent

pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include Cisco routers based on the Cisco IOS

software, including the Cisco ASR 900 Series routers, which support nonstop routing (NSR) Label

Distribution Protocol (LDP).        The NSR LDP Support feature allows the Label Distribution




                                        ORIGINAL COMPLAINT
                                               -13-
         Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 14 of 18



Protocol (LDP) to continue to operate across a Router Processor (RP) failure in redundant systems,

without losing peer sessions.

               On information and belief, at least since the filing of the Original Complaint,

Defendant Cisco, without authorization or license from Parity Networks, has been and is presently

indirectly infringing at least claim 1 of the ’445 Patent, including actively inducing infringement

of the ’445 Patent under 35 U.S.C. § 271(b). Such inducements include without limitation, with

specific intent to encourage the infringement, knowingly inducing consumers to use infringing

articles and methods that Cisco knows or should know infringe one or more claims of the ’445

Patent. Cisco instructs its customers to make and use the patented inventions of the ’445 patent

by operating Cisco’s products in accordance with Cisco’s specifications. Cisco specifically

intends its customers to infringe by designing and fabricating its switches and routers to implement

multiple processors and nonstop routing (NSR) Label Distribution Protocol (LDP).

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’445 Patent,

including contributory infringement of the ’445 Patent under 35 U.S.C. § 271(c) and/or § 271(f),

either literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or

importing into the United States, the infringing products. Cisco knows that the infringing products

(i) constitute a material part of the inventions claimed in the ’445 Patent; (ii) are especially made

or adapted to infringe the ’445 Patent; (iii) are not staple articles or commodities of commerce

suitable for non-infringing use; and (iv) are components used for or in operating systems to

implement multiple processors and nonstop routing (NSR) Label Distribution Protocol (LDP).




                                       ORIGINAL COMPLAINT
                                              -14-
         Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 15 of 18



               As a result of Cisco’s infringement of the ’445 Patent, Parity Networks has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                        COUNT THREE
                           INFRINGEMENT OF U.S. PATENT NO. 7,155,535

               Parity Networks incorporates by reference its allegations in Paragraphs 1-56 as if

fully restated in this paragraph.

               Parity Networks is the assignee and owner of all right, title and interest to the ’535

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently directly infringing at least claim 1 of the ’535 Patent,

as infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale methods and articles infringing one or more claims

of the ’535 Patent. Defendant Cisco is thus liable for direct infringement of the ’535 Patent

pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include Cisco routers based on the Cisco IOS

software, including the Cisco CRS Series Router, wherein a primary and standby RP are provided

and a DRP card and its associated PLIM provide additional routing capabilities for the Cisco CRS

routing system and function as an additional RP.

               On information and belief, at least since the filing of the Original Complaint,

Defendant Cisco, without authorization or license from Parity Networks, has been and is presently

indirectly infringing at least claim 1 of the ’535 Patent, including actively inducing infringement

of the ’535 Patent under 35 U.S.C. § 271(b). Such inducements include without limitation, with


                                       ORIGINAL COMPLAINT
                                              -15-
         Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 16 of 18



specific intent to encourage the infringement, knowingly inducing consumers to use infringing

articles and methods that Cisco knows or should know infringe one or more claims of the ’535

Patent. Cisco instructs its customers to make and use the patented inventions of the ’535 Patent

by operating Cisco’s products in accordance with Cisco’s specifications. Cisco specifically

intends its customers to infringe by implementing its Cisco CRS Series Routers to include a

primary and standby RP and a DRP card and its associated PLIM to provide additional routing

capabilities for the Cisco CRS routing system and function as an additional RP.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’535 Patent,

including contributory infringement of the ’535 Patent under 35 U.S.C. § 271(c) and/or § 271(f),

either literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or

importing into the United States, the infringing products. Cisco knows that the infringing products

(i) constitute a material part of the inventions claimed in the ’535 Patent; (ii) are especially made

or adapted to infringe the ’535 Patent; (iii) are not staple articles or commodities of commerce

suitable for non-infringing use; and (iv) are components used for or in operating systems to

implement a primary and standby RP and a DRP card and its associated PLIM to provide additional

routing capabilities for the Cisco CRS routing system and function as an additional RP.

               As a result of Cisco’s infringement of the ’535 Patent, Parity Networks has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                               VI.     WILLFUL INFRINGEMENT

               As set forth above and in the exhibits hereto, on multiple occasions, Cisco has been

provided notice of infringement of the Patents-in-Suit by direct communications from Plaintiff’s

representatives.

                                       ORIGINAL COMPLAINT
                                              -16-
           Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 17 of 18



               Plaintiff further alleges that, in connection with the knowledge it gained in

connection with its own prosecution activities, Defendant has received actual notice of at least the

’849 Patent, the ’445 Patent, and the ’535 Patent.

               Notwithstanding this knowledge, Defendant has knowingly or with reckless

disregard willfully infringed one or more of the foregoing Patents-in-Suit. Defendant has thus had

actual notice of infringement of one or more of the Patents-in-Suit, has continued to infringe and

engaged in egregious conduct, including through failing to respond to Plaintiff’s repeated efforts

to discuss a license outside the context of litigation. Cisco has acted despite an objectively high

likelihood that its actions constituted infringement of Plaintiff’s valid patent rights.

               This objective risk was either known or so obvious that it should have been known

to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant to 35 U.S.C. § 284.

                                        VII.    JURY DEMAND

               Plaintiff Parity Networks demands a trial by jury of all matters to which it is entitled

to trial by jury, pursuant to FED. R. CIV. P. 38.

                                   VIII. PRAYER FOR RELIEF

       WHEREFORE, Parity Networks prays for judgment and seeks relief against Defendant as

follows:

       A.      That the Court determine that one or more claims of the Patents-in-Suit is infringed

               by Defendant Cisco, either literally or under the doctrine of equivalents;

       B.      That the Court award damages adequate to compensate Parity Networks for the

               patent infringement that has occurred, together with prejudgment and post-

               judgment interest and costs, and an ongoing royalty for continued infringement;

       C.      That the Court permanently enjoin Defendant pursuant to 35 U.S.C. § 283;

       D.      That the Court award enhanced damages pursuant to 35 U.S.C. §284; and

                                        ORIGINAL COMPLAINT
                                               -17-
       Case 6:19-cv-00458-ADA Document 1 Filed 08/08/19 Page 18 of 18



      E.    That the Court award such other relief to Parity Networks as the Court deems just

            and proper.



DATED: August 8, 2019                           Respectfully submitted,

                                                /s/ Andrew G. DiNovo
                                                Andrew G. DiNovo
                                                Texas State Bar No. 00790594
                                                adinovo@dinovoprice.com
                                                Adam G. Price
                                                Texas State Bar No. 24027750
                                                aprice@dinovoprice.com
                                                Daniel L. Schmid
                                                Texas State Bar No. 24093118
                                                dschmid@dinovoprice.com
                                                DINOVO PRICE LLP
                                                7000 N. MoPac Expressway, Suite 350
                                                Austin, Texas 78731
                                                Telephone: (512) 539-2626
                                                Telecopier: (512) 539-2627

                                                Counsel for Plaintiff Parity Networks LLC




                                  ORIGINAL COMPLAINT
                                         -18-
